Citation Nr: 0808551	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-20 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Calais Regional Hospital on March 4, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Togus, Maine, which denied payment for services rendered at 
Calais Regional Hospital. 

This appeal was previously before the Board in February 2007, 
when it was remanded for additional development.  This 
development has been completed, and the case has been 
returned to the Board for further review. 


FINDINGS OF FACT

1.  At the time of the veteran's March 4, 2004 emergency room 
treatment, entitlement to a total rating based on individual 
unemployability due to service connected disabilities had 
been established.  

2.  Prior authorization from VA for the private medical 
treatment rendered on March 4, 2004, by Calais Regional 
Hospital was not obtained.

3.  A prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention on March 4, 
2004, would have been hazardous to life or health.

4.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Calais Regional Hospital on March 4, 
2004 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1000, 17.1002 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
upon VA duties to provide notice and assistance to claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

The veteran did not receive a VCAA notice letter.  Arguably, 
the VCAA does not apply this case, because the governing 
regulations reside in Part 17 of 38 C.F.R.  66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  

Assuming arguendo that VCAA notice was required, any notice 
error will be presumed prejudicial unless VA can show that 
the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  

As discussed below, this case turns on the question of 
whether the veteran's treatment was for a medical emergency 
of such a nature that a delay in treatment would have been 
detrimental to his health.  The veteran, through his 
representative, has made arguments demonstrating his 
knowledge that evidence on this element was needed to 
substantiate the claim.  The representative made argument in 
this regard as early as June 2004, and submitted supporting 
evidence consisting of a letter from a private physician 
dated in April 2004.  

The veteran's claim was remanded in February 2007 in part to 
afford him additional notice in the form of a more detailed 
statement of the case.  This was completed with the issuance 
of a supplemental statement of the case in May 2007.  While 
such a post-adjudication document cannot provide compliant 
VCAA notice, the veteran did have actual knowledge of the 
requirements for establishing entitlement to reimbursement of 
unauthorized medical expenses.  The veteran and his 
representative had a meaningful opportunity to participate in 
the adjudication of the claim before the case was sent to the 
Board in November 2007.

There is no indication that there is any outstanding evidence 
that is relevant to this claim.  The Board will proceed with 
adjudication of this appeal. 

The veteran is seeking reimbursement for emergency room 
treatment at Calais Regional Hospital on March 4, 2004 for 
left hip pain radiating to the knee.  

At the time of the treatment in question, service connection 
had been established for the veteran for post-traumatic 
stress disorder, evaluated as 70 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; an injury to the 
shoulder muscle, evaluated as 10 percent disabling; and 
impairment of a chest muscle, evaluated as zero percent 
disabling.  The veteran was in receipt of a combined 90 
percent evaluation.  A total disability evaluation based on 
individual unemployability was also in effect from July 2, 
1999.

The evidence shows that the veteran was treated at the 
emergency room of Calais Regional Hospital on March 4, 2004.  
He complained of left hip pain of one week's duration.  The 
hip was painful to the touch, and the veteran reported that 
the pain radiated to his left knee.  The pain had been 
present for the past week.  Prior to the development of the 
hip pain, the veteran had experienced back pain for which he 
did exercises.  The left hip pain began shortly after he had 
started his back exercises.  The veteran had arrived in a 
private car.  His pain was evaluated as 10 on a scale of 1 to 
10.  The triage category was urgent.  The veteran was 
ambulatory.  An X-ray study revealed no acute fracture or 
dislocation.  Mild hip joint degenerative changes were noted 
bilaterally.  The veteran was discharged from the emergency 
room and provided with pain medication. 

In an April 2004 letter, J. W., M.D., stated that the veteran 
was unable to travel to Togus, Maine for any treatment due to 
constant pain and discomfort in the lower back and left leg 
while driving or riding.  He had recommended a computed 
tomography scan.  If these were inconclusive, physical 
therapy was to be tried.  The working diagnosis was lumbar 
radiculopathy, left sided, cause unknown at the present.  

In an April 2004 decision, the veteran's claim was referred 
to the Clinic Director, Fee Services, for review.  This 
doctor determined that payment of the veteran's medical 
expenses was not authorized.  It was noted that the veteran 
had been experiencing symptoms for a week, and that the 
services provided were considered to be non-emergent. 

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on March 
4, 2004.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred on March 4, 2003.  The veteran has never asserted 
that such authorization was requested, and there is no 
evidence of record suggesting that any such authorization was 
given.  Similar to the Smith case, specific formalities which 
must be followed under 38 C.F.R. § 17.54 were not complied 
with, as a result of which proper authorization from VA was 
not obtained.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, it is not contended that the veteran obtained prior 
authorization for the private medical treatment on March 4 
from a VA employee with appropriate authority, namely the 
VAMC director or a VA clinic director.  The Calais Hospital 
record shows that the veteran's family physician was listed 
as "VA physician" and that the family physician was not 
notified of the veteran's symptoms.  The request for payment 
was not received until March 19, 2004, 10 days after the 
receipt of treatment.  Accordingly, the Board must conclude 
that prior authorization for the private medical treatment 
received on March 4, 2004, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

A second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary "may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment."  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non- 
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  The 
Court has also held that a "medical emergency" is a medical 
question best answered by a physician.  See Cotton v. Brown, 
7 Vet. App. 325, 327 (1995).

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2007).  To be eligible for reimbursement 
under this authority, all of the following conditions must be 
satisfied:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care 
to the public;

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
(this standard would be met if there were an 
emergency medical condition manifesting itself 
by acute symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average knowledge 
of health and medicine could reasonably expect 
the absence of immediate medical attention to 
result in placing the health of the individual 
in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);
(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt to 
use them beforehand would not have been 
considered reasonable by a prudent layperson 
(as an example, these conditions would be met 
by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged 
or transferred to a VA or other Federal 
facility (the medical emergency lasts only 
until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 
17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be 
met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit 
a bill or medical records within specified 
time limits, or failure to exhaust appeals of 
the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an 
accident or work related injury, the claimant 
has exhausted without success all claims and 
remedies reasonably available to the veteran 
or provider against a third party for payment 
of such treatment; and the veteran has no 
contractual or legal recourse against a third 
party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).
38 C.F.R. § 17.1002.

Service connection is not in effect for a disability of the 
low back or left hip.  However, the veteran is in receipt of 
a total rating based on individual unemployability due to 
service connected disabilities.  The record does not indicate 
whether this rating is considered to be permanent.  Assuming 
for the sake of argument, that the total evaluation is 
permanent, the veteran would entitle to treatment for any 
disability, as long as other requirements are also satisfied.  

However, the other requirements for reimbursement of 
unauthorized medical expenses have not been met.  The 
evidence does not demonstrate that the veteran's treatment 
was for a medical emergency.  

Under both §§ 1725 and 1728, the care must be provided in a 
medical emergency.

The March 4, 2004 emergency room records clearly state that 
the veteran had been experiencing symptoms for a week before 
he reported to the emergency room at Calais.  This clearly 
indicates that a delay in treatment was not hazardous to the 
veteran's life or health.  Had the veteran believed that he 
was experiencing a medical emergency, he would not have been 
expected to wait one week before seeking treatment.  At the 
very least, it would be expected that he would have contacted 
his primary care providers, but the record shows that he did 
not advise his VA doctors of his symptoms.  

The Board has considered the statement from Dr. J. W.  
However, he does not state that the veteran's care was 
provided in a medical emergency, but only that the veteran's 
pain prevented him from riding to Togus, Maine for treatment.  

As noted by the VAMC in the supplemental statement of the 
case, the veteran did not have to ride to Togus for approved 
care because he could have seen his primary care provider at 
VA's Community Based Outpatient Clinic in Calais.  The clinic 
is approximately one mile, or a four minute drive, from the 
Calais Hospital.  The availability of this clinic in the same 
city as the hospital indicates that an approved facility was 
feasibly available, and the veteran has not presented any 
evidence or argument as to why an attempt to use it 
beforehand would not have been reasonable, sound, wise, or 
practical.  

Therefore, as the evidence does not show that the veteran was 
treated for a medical emergency that threatened his life or 
health, or that VA or other federal facilities were not 
feasibly available and an attempt to use it beforehand would 
not have been reasonable, sound, wise, or practical, 
entitlement to payment of unauthorized medical expenses for 
services rendered at Calais Regional Hospital on March 4, 
2004 is not established. 


ORDER

Entitlement to payment of unauthorized medical expenses for 
services rendered at Calais Regional Hospital on March 4, 
2004 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


